Citation Nr: 1213998	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-41 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for disability manifested by pain in the legs and feet.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from March 1981 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision, by the Indianapolis, Indiana RO.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, the Board notes that the Veteran had previously filed a claim for service connection for a nervous disorder, claimed as "nerve problems."  The RO denied this claim in June 1983, and the Veteran did not appeal.  In his current claim for benefits (VA Form 21-4138), received in April 2008, the Veteran specifically identified posttraumatic stress disorder rather than any other psychiatric disorder as the disability for which he sought service connection.  The Board is thus left to decide the matter currently on appeal, which involves only the specific disability for which the Veteran has sought service connection in this case--posttraumatic stress disorder.  Thus, the Board concludes that the Veteran's service connection claim over which the Board now has jurisdiction is accurately characterized as one for PTSD.  

In his substantive appeal (VA Form 9), received in September 2009, the Veteran requested a Board hearing at the RO.  Subsequently, on a Hearing Options Form, dated in November 2009, the Veteran elected to have a local hearing with a RO hearing officer in lieu of a Board hearing.  In a subsequent statement, however, dated January 26, 2010, the Veteran withdrew his request for a hearing.  38 U.S.C.A. § 20.704(e) (2011).  

In September 2011, the Veteran's representative submitted additional evidence directly to the Board, and waived the right to initial review by the RO.  See 38 C.F.R. § 20.1304 (2011).  

(The issue of entitlement to service connection for disability manifested by pain in the legs and feet is addressed in the REMAND that follows the decision below.)  


FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report to scheduled VA audiological examinations in October 2008 and May 2009.  

2.  The evidence does not show that the Veteran has current hearing loss as defined by VA.  

3.  The Veteran does not have PTSD.  

4.  A chronic low back disorder was not manifested during the Veteran's active military service or for many years thereafter; nor is there competent evidence relating any current low back disorder to service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.655, 3.385 (2011).  

2.  The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).  

3.  The Veteran does not have a low back disorder that is the result of disease or injury incurred in or aggravated by active military service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of letters dated in May 2008 and August 2008 from the RO to the Veteran, which were issued prior to the RO decision in January 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file.  Significantly, in February 2010, a response from the National Personnel Records Center (NPRC) noted that searches of "Walter Reed Hospital" for "1982" were conducted, but no records were located.  In February 2010, the RO made a formal finding of unavailability of any clinical records from the Walter Reed Medical Center for 1982.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  

In the matter at hand, the Veteran was scheduled for a VA audiological examination in October 2008; however, the RO noted that the Veteran failed to report for the examination.  In March 2009, the Veteran indicated that he had notified VA of a change of address, but he had not received notice of the scheduled examination at his new address.  Consequently, the Veteran was scheduled for another examination in May 2009; notification of the examination was sent to his address of record.  However, he failed to report as scheduled.  Individuals for whom medical examinations have been authorized and scheduled are required to report for such examinations.  See 38 C.F.R. § 3.326(a).  When an examination is necessary to prove the claim and the claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2011).  As such, the Board will proceed with its appellate review of the claim based upon the evidence of record.  The Veteran is advised, however, that his failure to report for certain examinations may have resulted in an inability to confirm the existence of a current disability.  The duty to assist "is not always a one-way street" and that, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190(1991), at 193.  In view of the foregoing, to include the Veteran's failure to report for certain examinations, there is no further duty to provide additional examinations or to obtain any medical opinion.  

The Board further notes that a review of the Veteran's service records contains no evidence of in-service event relating to hearing loss or a low back disorder; and, the Veteran has provided no information regarding the claimed disorders.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The records indicate that the Veteran entered active duty in March 1981.  His DD Form 214 indicates that his military occupational specialty was as a Cannon Crewman.  At his enlistment examination in February 1981, an audiometric examination revealed pure tone thresholds of 5, 5, 15, 15, 15, and 10 decibels in the right ear, and 5, 5, 15, 15, 20, and 10 decibels in the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  The separation examination, dated in February 1983, revealed pure tone thresholds of 25, 25, 20, 25, and 15 decibels in the right ear, and 25, 20, 20, 25 and 20 decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The service treatment records are negative for any complaints, findings or diagnoses of hearing loss.  The STRs are completely silent with respect to any complaints of or clinical findings of a back injury or back disorder; at the separation examination in February 1983, clinical evaluation of the spine was normal.  

The Veteran's claim of service connection for multiple disabilities (VA Form 21-526) was received in April 2008.  The Veteran indicated that he was told by military personnel that the occupational specialty he chose would cause him back problems as he got older.  The Veteran indicated that he also developed hearing difficulties as a result of military service.  In a statement in support of claim, dated in April 2008, the Veteran maintained that lifting ammunition in service caused him to develop a low back disorder.  

Submitted in support of the Veteran's claims were treatment reports from several private medical providers dated from January 2004 through May 2008.  These records show that the Veteran received ongoing clinical evaluation and treatment for a chronic low back disorder.  Among these records is a treatment report from Dr. Gerald Irwin, dated in November 2007, indicating that the Veteran was seen for evaluation of low back pain.  At that time, the Veteran reported that he started noticing back pain over the last year.  He also reported working at Red Gold where he does a lot of lifting.  Following a physical examination, the pertinent diagnosis was degenerative lumbar disc disease.  The examiner noted that the Veteran has some back strain issues and he does a lot of lifting, which exacerbates his problem.  In a clinic note from Dr. Irwin, dated in November 2007, the Veteran reported that his symptoms began the previous year as a result of a lot of lifting at work.  He denied any accident or injury prior to the symptoms.  

The Veteran was seen for physical therapy evaluation in January 2008.  At that time, he complained of a 4 to 5-year history of central low back pain with pain into bilateral toes at time and increased pain over the previous 4 to 5 weeks of insidious onset.  It was noted that the Veteran had been wearing a lumbosacral base since November 2007 which had helped somewhat.  He stated that he "bumped artillery rounds" wearing up to 160 pounds for 13 years and worked as a prison guard lifting 300 pound buckets of ice for 3 years.  It was noted that the Veteran worked full time for Red Gold running a box making machine; he had to lift stacks of boxes from floor height to shoulder height continuously throughout the day and worked at a fast pace.  The assessment was pain, due to decreased range of motion.  A physical therapy note dated in February 2008 reflects diagnoses of back pain and degenerative disc disease.  When seen in May 2008, the Veteran reported a history of low back pain that stayed in his back and did not radiate into the legs; he reported old military injury to the back due to lifting artillery shells over a 3-year period.  The assessment was low back pain syndrome.  

Of record is a note from MES Solutions, dated in October 2008, indicating that the Veteran did not report for a VA examination scheduled on October 21, 2008.  In a statement in support of claim (VA Form 21-4138), dated in March 2009, the Veteran indicated that he had called the RO and changed his address on October 6, 2008; therefore, he did not receive notice of the October 2008 examination.  In May 2009, the RO sent a letter to the Veteran at his new address informing him that another examination would be scheduled; he was advised that when a claimant failed to report for an examination, the claim will be rated on the evidence of record or even denied.  He again failed to report for an examination scheduled on May 27, 2009.  

Received in August 2011 were private treatment reports dated from October 2007 through August 2011, which show that the Veteran received ongoing clinical evaluation and treatment for a chronic low back disorder, including low back pain syndrome and degenerative disc disease and disc bulging.  

III.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

In addition, the law provides that, where a veteran served on active military service and certain chronic diseases, such as sensorineural hearing loss and arthritis, become manifest to a degree of 10 percent within one year from the date of termination of qualifying service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328(1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144(1992).  The Board recognizes that the United States Court of Appeals for Veterans Claims has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319(2007).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


A.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the, auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  

While the Veteran indicates that he developed hearing loss as a result of exposure to weapons noise, the service treatment records are completely silent for any finding or diagnosis of hearing loss.  Furthermore, the separation physical, in February 1983, noted the Veteran's ears as normal.  The Board notes that while the service treatment records do reflect hearing loss thresholds in excess of 20 decibels in both ears prior to separation, the preponderance of the evidence is against a finding that he has a hearing loss for VA purposes under 38 C.F.R. § 3.385.  

Since service, beginning in approximately 1983, the veteran has received VA medical treatment for various medical disabilities.  However, the medical treatment records are also negative for audiometric testing, and no private tests have been submitted by the Veteran.  

The Board further notes that central to any service connection claim is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  In the present case, no competent evidence of hearing loss, as defined by VA at 38 C.F.R. § 3.385, has been presented; that is, the Veteran does not have auditory thresholds in any of the required frequencies of 40 dBs or greater, auditory thresholds for at least three of frequencies 26 decibels or greater, or speech recognition scores less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  While VA attempted on several occasions, including October 2008 and May 2009, to afford the Veteran audiological examination, he has failed to report for such examinations.  "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it."  Wood v. Derwinski, 1 Vet. App. 190, 193(1991).  In the absence of the Veteran's cooperation with VA medical examinations, VA has no further obligations to assist him, and must decide the claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2011).  In the absence of a showing of current disability, service connection for hearing loss must be denied.  See Brammer, supra.  

The Veteran's contention that he has bilateral hearing loss that is related to his active service is not competent, as he has not shown that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Espiritu, 2 Vet. App. at 494.  

For the reasons and bases provided above, the preponderance of the evidence is against the claim for service connection for hearing loss.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).  

B.  PTSD

The Board observes that the records do not show that the Veteran engaged in combat with the enemy.  The Veteran's service personnel records do not show that he received any citations or awards for participation in combat with the enemy.  See 38 C.F.R. § 3.304(f).  Also, nothing in the Veteran's statements establish that he participated in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  

After review of the record, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that the Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  See 38 C.F.R. § 3.304. The Court has held that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144(1992); Chelte v. Brown, 10 Vet. App. 268, 271(1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  Though the Veteran complains that he suffers from PTSD, the Board has reviewed all medical records and there is no diagnosis of PTSD in accordance with DSM-IV.  38 C.F.R. §§ 3.304(f), 4.125(a).  As already noted, absent evidence of a current PTSD diagnosis, an award of service connection is not possible because there is no present disability to attribute to military service, even were the Board to assume that the Veteran experienced traumatic events in service.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521(1996).  

The Veteran is not competent to provide a current diagnosis of PTSD.  See Barr, supra; see also Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  He is competent to describe his psychiatric symptoms and manifestations, but to identify the nature of a disability per DSM-IV requires medical expertise.  

Absent a current diagnosis, service connection is not warranted.  The preponderance of the evidence is against the claim for service connection.  38 U.S.C.A. § 5107(b).  

C.  Low Back Disorder

After review of the evidentiary record, the Board finds that service connection is not warranted for a low back disorder, including degenerative disc disease.  Significantly, the service treatment records are completely silent with respect to any findings or diagnoses of a back disorder.  In fact, at the time of his separation examination in February 1983, clinical evaluation of the spine was normal and the Veteran denied having any back problem at that time.  The first clinical documentation of the onset of a low back disorder is in October 2007, some 24 years after service separation.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330(Fed. Cir. 2000).  

The Veteran here has contended continuity of low back pain following service.  However, upon separation examination in February 1983, the Veteran denied any back problems and clinical evaluation of the spine was normal.  Moreover, he failed to raise a claim of entitlement to service connection for a low back disorder until 2008, over 25 years following discharge.  Even acknowledging the possibility of unavailable private records prior to 2007, this failure to raise a claim strongly suggests that he has not suffered from chronic and continuous symptomatology since active service.  (He was aware of how to file a claim at least as early as 1983 when he filed a claim of service connection for "nerves breakdown."  At that time, he did not seek service connection for a back disability.)  For these reasons, the Board finds that his assertions regarding continued symptoms are not credible.  Therefore, continuity of symptomatology has not been demonstrated, either by the clinical evidence or through the Veteran's statements.  

The Board notes that the absence of evidence constitutes negative evidence against the claim because it tends to disprove that the claimed disorder was the result of an inservice injury, which resulted in a chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358(Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  This lack of objective evidence between the period of active military service ending in 1983 and the first diagnoses in 2007, is itself evidence that tends to show that the Veteran's current back disorder did not have its onset in service or for many years thereafter.  

The medical record also does not present any evidence of arthritis of the lumbar spine being present within the first post-service year, and hence service connection may not be afforded for a low back disorder presumptively on that basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, the evidence of record does not support the Veteran's contention that there is a connection between his current back disorder and an injury to the back in service.  In a report from Dr. Irwin, dated in November 2007, the Veteran reported that his symptoms began the previous year as a result of a lot of lifting at work.  He denied any accident or injury prior to the symptoms.  

In summary, the Board notes that, while the Veteran has current diagnoses of a back disorder, to include degenerative disc disease, there is no reliable evidence demonstrating a relationship between the Veteran's currently diagnosed back disorder and service.  The Veteran has not submitted any competent evidence of a nexus to service.  Jandreau, 492 F.3d 1372(Fed. Cir. 2007).  Rather, the vast majority of the credible evidence attributes the Veteran's back disorder to his post-service work activities; the evidence shows that there were no findings relevant to a back disorder until the Veteran began experiencing pain due to heavy lifting on the job in November 2007.  As such, the only evidence suggesting a nexus between active duty service and a back disorder is limited to the Veteran's own statements.  The Veteran, as a layperson, is not qualified to render an opinion concerning medical diagnosis or causation.  See Espiritu, supra.  Furthermore, his assertion of continuity since service is unreliable.  Thus, the record contains no competent evidence that the Veteran has a current disability of the back that is related to a disease or injury incurred during his service.  Absent competent evidence of a causal nexus between a current disability of the back and service, the Veteran is not entitled to service connection.  

Given the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's current low back disorder was not incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnoses and active service.  As such, the Veteran's claim for service connection for a low back disorder, including degenerative disc disease, must be denied.  Ortiz v. Principi, 274 F. 3d. 1361, 1365(Fed. Cir. 2001) (benefit-of-the-doubt rule does not apply when preponderance of evidence is against claim).  



ORDER

Service connection for hearing loss is denied.  

Service connection for PTSD is denied.  

Service connection for a low back disorder is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran maintains that he has had problems with his feet and legs ever since he was on active duty.  

Under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2011).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In this case, the service treatment records show that the Veteran was seen in April 1981 with complaints of pain in the right heel due to an injury to the right heel; the assessment was bruised calcaneus, right foot.  He was again seen in May 1981 with complaints of bilateral heel pain; calcaneal stress fracture was to be ruled out.  He was subsequently diagnosed with clinical stress fracture, left heel.  

In support of his current claim, the Veteran submitted private treatment reports from Dr. Gerald P. Irwin, dated from January 2004 through May 2008.  Of record is the result of an x-ray study of the right foot, dated in January 2004, noting that the Veteran was referred for radiographic study due to hind foot and heel pain; the impression was plantar calcaneal spur.  A private treatment report date in August 2004 reflects that the Veteran was seen in an emergency room with complaints of right heel pain due to a stress fracture.  The assessment was bilateral stress fracture and right heel pain.  

In the present case, there is evidence of in-service complaints of foot trouble and evidence of a likely current disability.  In addition, the Veteran has reported chronic symptomatology since separation from service.  The Court has stated that the third McLendon element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  However, there is presently insufficient evidence for the Board to adjudicate this claim, and as such, a VA examination is necessary before appellate review may proceed.  See id.  

To clarify the nature and etiology of the Veteran's current disability, he should be scheduled for a VA examination, to include a nexus opinion.  Because the Board cannot generate its own medical conclusions for use in adjudication, see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Veteran should undergo a VA examination for the purpose of clarifying the etiology of any current disorder.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for any disabilities involving the legs or feet.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of any records that could not be obtained.  He should be given opportunity to submit the records. 

2.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of his claimed pain in the legs and feet.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  Based on a review of the claims folder and the examination findings, including the service treatment records, and post-service treatment reports, the examiner should identify each disability affecting the Veteran's feet/legs.  The examiner must provide an opinion as to whether any current disorder is at least as likely as not (i.e., 50 percent or greater probability) related to service or an incident of service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.  A rationale should be provided for all opinions offered.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389(2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


